Title: From George Washington to John Pray, 21 July 1781
From: Washington, George
To: Pray, John


                  Sir,
                     
                     Head Quarters July 21st 1781
                  
                  The same Movement which was mentioned in my Letter of the 14th will be made this Evening—you will observe the same line of Conduct as pointed out in that Letter; using particular vigilance to discover every motion of the Enemy, especially to morrow night—I shall absolutely depend upon it, that the Enemy cannot move a single Vessel or Boat up the River or have any thing in agitation, without your immediately obtaining & communicating the knowledge of it to the Commanding Officer at Dobbs Ferry, & Col. Scammell or the officer on our Right.  
                  You will please to deliver a Whale Boat to Capt. Bushnell on his Order.  I am Sir your Hble Servt.
                  
               